Title: John Adams to James Warren, 30 June 1784
From: Adams, John
To: Warren, James


        
          Dear Sir
          The Hague June 30. 1784.
        
        Your amiable Son, has done me the favour of his Company, here, for a Day or two, and this Morning goes to Amsterdam, intending to return to England at the End of the Week. From London He embarks Soon for Lisbon. My Son returned with him from London where I sent him to meet his Mother and Sister. But He was dissappointed as well as I.— I Still expect Mrs Adams every day: but her last Letters, (those by your son) leave me Still room to doubt.— in short, every Thing public and private, in which I have been concerned has been so much in doubt, and suspence, ever Since the Peace, that if I have not learned to reconcile my Self to any Thing, it is because I am not a Philosopher. I now repent having written for my Family, and that I had not gone home. Yet I ought not to repent because, it was Bono publico, that induced me to resolve to stay in Europe, to try, if I could execute a Commission which Congress promised to me, F. and J. and have not performed “une Perfidie tres permise dans un Grand Roi,” as Voltaire Says of the King of Prussia.
        
        Jay is Minister of foreign Affairs. This is a great Point gained in favour of our Country. Wisdom and Virtue have tryumphed, for once.— And I hope and believe, he will give an entire new Cast, to the Complexion of our foreign Affairs. and you may depend upon it, that for Sometime to come as for a long time past, the Character and the System of our Country has been entirely decided by our foreign affairs.
        If I had not been very sensible of this, you would never have heard of me a second time across the Atlantic. if I had not been very sensible of this, you would have seen me at Milton again or heard of me in a British Dungeon four Years ago. My kind Respects to Mrs Warren and all your Family. / Your Friend
        
          John Adams
        
      